UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 16, 2010 Prospect Capital Corporation (Exact name of registrant as specified in its charter) MD 814-00659 43-2048643 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification Number) 10 East 40th Street, 44th Floor, New York, New York 10016 (Address of principal executive offices) (212) 448-0702 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 16, 2010, Prospect Capital Corporation issued a press release announcing that it priced a private offering of $150 million aggregate principal amount of convertible senior notes due 2015.Closing is subject to a number of customary closing conditions. A copy of this press release is filed herewith as Exhibit99.1 and incorporated herein by reference. The notes have not been registered under the Securities Act of 1933, as amended, and may not be offered in the United States absent registration or an applicable exemption from registration requirements. Item 9.01Financial Statement and Exhibits (d) Exhibits 99.1Press release, dated December 16, 2010 announcing the pricing of convertible senior notes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Prospect Capital Corporation By. /s/ M. Grier Eliasek Name: M. Grier Eliasek Title: Chief Operating Officer Date:December 16, 2010
